         CASE 0:18-cv-01776-JRT-HB Doc. 684 Filed 02/08/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST LITIGATION                              Case No. 18-cv-1776 (JRT/HB)

This Document Relates To: All Actions




  REVISED JOINT AGENDA AND JOINT UPDATE LETTER FOR HEARING
    AND CASE MANAGEMENT CONFERENCE ON FEBRUARY 10, 2021

   The parties hereby submit this Revised Joint Agenda and Joint Update Letter for the

hearing and Case Management Conference set before Magistrate Judge Bowbeer at 9:00

a.m. on February 10, 2021.

   The Parties are pleased to inform the Court that they have diligently met and conferred

and resolved all outstanding issues regarding search terms and discovery requests. The

Parties agree there is no longer a need for the status conference on February 10, 2021.

   As far as future status conferences, the parties jointly propose that the Court set the next

conference for mid-March on a date convenient for the Court. After that, the parties jointly

propose that the Court schedule periodic status conferences leading up to the September 1,

2021 date for substantial completion of document productions. Plaintiffs propose that the

Court schedule future status conferences every six weeks, while the defendants propose

that the Court schedule future status conferences every eight weeks.
        CASE 0:18-cv-01776-JRT-HB Doc. 684 Filed 02/08/21 Page 2 of 8




Dated: February 8, 2021

/s/ Bobby Pouya                            /s/ Arielle S. Wagner
Bobby Pouya (Pro Hac Vice)                  Arielle S. Wagner (MN #0398332)
Clifford H. Pearson (Pro Hac Vice)          W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw (Pro Hac Vice)            Brian D. Clark (MN #0390069)
Michael H. Pearson (Pro Hac Vice)           Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP                Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400          Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403                      Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Facsimile: (818) 788-8104                   100 Washington Avenue South, Suite 2200
cpearson@pswlaw.com                         Minneapolis, MN 55401
dwarshaw@pswlaw.com                         Telephone: (612) 339-6900
bpouya@pswlaw.com                           Facsimile: (612) 339-0981
mpearson@pswlaw.com                         aswagner@locklaw.com
                                            wjbruckner@locklaw.com
Melissa S. Weiner (MN #0387900)             csdavis@locklaw.com
Joseph C. Bourne (MN #0389922)              bdclark@locklaw.com
PEARSON, SIMON & WARSHAW, LLP               samorbey@locklaw.com
800 LaSalle Avenue, Suite 2150              smowen@locklaw.com
Minneapolis, MN 55402                       sachen@locklaw.com
Telephone: (612) 389-0600
Facsimile: (612) 389-0610                  Co-Lead Class Counsel for Direct Purchaser
mweiner@pswlaw.com                         Plaintiffs
jbourne@pswlaw.com

Bruce L. Simon
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com
       CASE 0:18-cv-01776-JRT-HB Doc. 684 Filed 02/08/21 Page 3 of 8




/s/ Shana E. Scarlett                     /s/ Shawn M. Raiter
Shana E. Scarlett                         Shawn M. Raiter (MN# 240424)
HAGENS BERMAN SOBOL SHAPIRO LLP           LARSON • KING, LLP
715 Hearst Avenue, Suite 202              2800 Wells Fargo Place
Berkeley, CA 94710                        30 East Seventh Street
Telephone: (510) 725-3000                 St. Paul, MN 55101
Facsimile: (510) 725-3001                 Telephone: (651) 312-6518
shanas@hbsslaw.com                        sraiter@larsonking.com

Steve. W. Berman                          Jonathan W. Cuneo
Breanna Van Engelen                       Joel Davidow
HAGENS BERMAN SOBOL SHAPIRO LLP           Blaine Finley
1301 2nd Avenue, Suite 2000               Yifei “Evelyn” Li
Seattle, WA 98101                         CUNEO GILBERT & LADUCA, LLP
Telephone: (206) 623-7292                 4725 Wisconsin Avenue NW, Suite 200
Facsimile: (206) 623-0594                 Washington, DC 20016
steve@hbsslaw.com                         Telephone: (202) 789-3960
breannav@hbsslaw.com                      jonc@cuneolaw.com
                                          joel@cuneolaw.com
/s/ Michelle J. Looby                     bfinley@cuneolaw.com
Daniel E. Gustafson (#202241)             evelyn@cunelolaw.com
Daniel C. Hedlund (#258337)
Michelle J. Looby (#388166)               Co-Lead Counsel for Commercial and
Britany N. Resch (#0397656)               Institutional Indirect Purchaser Plaintiffs
GUSTAFSON GLUEK PLLC
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
bresch@gustafsongluek.com

Co-Lead Counsel for Consumer Indirect
Purchaser Plaintiffs
       CASE 0:18-cv-01776-JRT-HB Doc. 684 Filed 02/08/21 Page 4 of 8




/s/ Kyle G. Bates                        /s/ Patrick J. Ahern
Kyle G. Bates (USDCPR-306412)            Patrick J. Ahern
Todd M. Schneider                        AHERN AND ASSOCIATES, P.C.
Matthew S. Weiler                        Willoughby Tower
SCHNEIDER WALLACE COTTRELL               8 South Michigan Ave., Suite 3600
KONECKY LLP                              Chicago, IL 60603
2000 Powell St., Suite 1400              Telephone: (312) 404-3760
Emeryville, California 94608             patrick.ahern@ahernandassociatespc.com
Telephone: (415) 421-7100
Facsimile: (415) 421-7105                Counsel for Direct Action Plaintiffs Winn-
kbates@schneiderwallace.com              Dixie Stores, Inc. and Bi-Lo
tschneider@schneiderwallace.com          Holdings, LLC
mweiler@schneiderwallace.com

Peter B. Schneider
SCHNEIDER WALLACE COTTRELL
KONECKY LLP
3700 Buffalo Speedway, Suite 300
Houston, Texas 77098
Telephone: (713) 338-2560
Facsimile: (415) 421-7105
pschneider@schneiderwallace.com

Ines Carrau Martinez
Attorney General

Johan M. Rosa Rodríguez
PR Bar No. 16819
Assistant Attorney General
Antitrust Division
Puerto Rico Department of Justice
P.O. Box 9020192
San Juan, Puerto Rico 00902-0192
Tel: (787) 721-2900, ext. 2600, 2601
Fax: (787) 721-3223
jorosa@justicia.pr.gov

Counsel for the Commonwealth of Puerto
Rico
         CASE 0:18-cv-01776-JRT-HB Doc. 684 Filed 02/08/21 Page 5 of 8




/s/ Mark L. Johnson                       /s/ Richard A. Duncan
Mark L. Johnson (#0345520)                Richard A. Duncan (#0192983)
Virginia R. McCalmont (#0399496)          Aaron D. Van Oort (#0315539)
GREENE ESPEL PLLP                         Craig S. Coleman (#0325491)
222 South Ninth Street, Suite 2200        Emily E. Chow (#0388239)
Minneapolis, MN 55402                     Isaac B. Hall (#0395398)
(612) 373-0830                            Bryan K. Washburn (#0397733)
mjohnson@greeneespel.com                  FAEGRE DRINKER BIDDLE &
vmccalmont@greeneespel.com                REATH LLP
                                          2200 Wells Fargo Center
Daniel Laytin, P.C. (pro hac vice)        90 South Seventh Street
Christa Cottrell, P.C. (pro hac vice)     Minneapolis, MN 55402-3901
Christina Briesacher (pro hac vice)       (612) 766-7000
KIRKLAND & ELLIS LLP                      richard.duncan@faegredrinker.com
300 North LaSalle                         aaron.vanoort@faegredrinker.com
Chicago, IL 60654                         craig.coleman@faegredrinker.com
(312) 861-2000                            emily.chow@faegredrinker.com
daniel.laytin@kirkland.com                isaac.hall@faegredrinker.com
christa.cottrell@kirkland.com             bryan.washburn@faegredrinker.com
christina.briesacher@kirkland.com
                                          Counsel for Hormel Foods Corporation
Counsel for Clemens Food Group, LLC       and Hormel Foods, LLC
and The Clemens Family Corporation
        CASE 0:18-cv-01776-JRT-HB Doc. 684 Filed 02/08/21 Page 6 of 8




s/ Donald G. Heeman                      /s/ William L. Greene
Donald G. Heeman (#0286023)              William L. Greene (#0198730)
Jessica J. Nelson (#0347358)             Peter J. Schwingler (#0388909)
Randi J. Winter (#0391354)               Jon M. Woodruff (#0399453)
SPENCER FANE LLP                         STINSON LLP
100 South Fifth Street, Suite 2500       50 South Sixth Street, Suite 2600
Minneapolis, MN 55402                    Minneapolis, MN 55402
(612) 268-7000                           (612) 335-1500
dheeman@spencerfane.com                  william.greene@stinson.com
jnelson@spencerfane.com                  peter.schwingler@stinson.com
rwinter@spencerfane.com                  john.woodruff@stinson.com

Stephen R. Neuwirth (pro hac vice)       J. Nicci Warr (pro hac vice)
Michael B. Carlinsky (pro hac vice)      STINSON LLP
Sami H. Rashid (pro hac vice)            7700 Forsyth Blvd., Suite 1100
Richard T. Vagas (pro hac vice)          St. Louis, MO 63105
David B. Adler (pro hac vice)            (314) 863-0800
QUINN EMANUEL URQUHART &                 nicci.warr@stinson.com
SULLIVAN, LLP
51 Madison Avenue, 22nd Floor            Counsel for Seaboard Foods LLC
New York, NY 10010
(212) 849-7000
stephenneuwirth@quinnemanuel.com
michaelcarlinsky@quinnemanuel.com
samirashid@quinnemanuel.com
richardvagas@quinnemanuel.com
davidadler@quinnemanuel.com

Counsel for JBS USA Food Company
        CASE 0:18-cv-01776-JRT-HB Doc. 684 Filed 02/08/21 Page 7 of 8




/s/ John A. Cotter                       /s/ Aaron Chapin
John A. Cotter (#0134296)                Gene Summerlin (pro hac vice)
John A. Kvinge (#0392303)                Aaron Chapin (#06292540)
LARKIN HOFFMAN DALY &                    Marnie Jensen (pro hac vice)
LINDGREN LTD.                            Ryann Glenn (pro hac vice)
8300 Norman Center Drive, Suite 1000     Kamron Hasan (pro hac vice)
Minneapolis, MN 55427-1060               Sierra Faler (pro hac vice)
(952) 835-3800                           HUSCH BLACKWELL LLP
jcotter@larkinhoffman.com                13330 California St., Suite 200
jkvinge@larkinhoffman.com                Omaha, NE 68154
                                         (402) 964-5000
Richard Parker (pro hac vice)            gene.summerlin@huschblackwell.com
Josh Lipton (pro hac vice)               marnie.jensen@huschblackwell.com
GIBSON, DUNN & CRUTCHER, LLP             ryann.glenn@huschblackwell.com
1050 Connecticut Avenue, N.W.            kamron.hasan@huschblackwell.com
Washington, D.C. 20036-5306              sierra.faler@huschblackwell.com
(202) 955-8500
rparker@gibsondunn.com                   Counsel for Triumph Foods, LLC
jlipton@gibsondunn.com

Brian Robison (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP
2001 Ross Avenue, Suite 2100
Dallas, TX 75201-6912
(214) 698-3370
brobison@gibsondunn.com

Counsel for Smithfield Foods, Inc.
        CASE 0:18-cv-01776-JRT-HB Doc. 684 Filed 02/08/21 Page 8 of 8




/s/ David P. Graham                      /s/ Peter H. Walsh
David P. Graham                          Peter H. Walsh (#0388672)
DYKEMA GOSSETT PLLC                      HOGAN LOVELLS US LLP
90 S 7th Street, FL 2                    80 South Eighth Street, Suite 1225
Minneapolis, MN 55402                    Minneapolis, MN 55402
Telephone: 612-486-1521                  T. (612) 402-3000
dgraham@dykema.com                       F. (612) 402-3001
                                         peter.walsh@hoganlovells.com
Rachel Adcox (pro hac vice)
Tiffany Rider (pro hac vice)             William L. Monts (pro hac vice)
AXINN, VELTROP & HARKRIDER               Justin W. Bernick (pro hac vice)
LLP                                      HOGAN LOVELLS US LLP
950 F. Street, NW                        Columbia Square
Washington, DC 20004                     555 Thirteenth Street, NW
Telephone: 202.912.4700                  Washington, D.C. 20004
radcox@axinn.com                         (202) 637-5600
trider@axinn.com                         william.monts@hoganlovells.com
                                         justin.bernick@hoganlovells.com
Jarod Taylor (pro hac vice pending)
AXINN, VELTROP & HARKRIDER               Counsel for Agri Stats, Inc.
LLP
90 State House Square
Hartford, CT 06103
Telephone: 860.275.8109
jtaylor@axinn.com

Counsel for Tyson Foods, Inc.,
Tyson Fresh Meats, Inc., and Tyson
Prepared
Foods, Inc.
